EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin M. Johnson on June 17, 2021.

The application has been amended as follows: 
In claim 1, line 2 has been amended as follows: to a first molten bath
In claim 1, line 12 has been amended as follows:  to a second molten bath
In claim 4, line 2 has been amended as follows: and at least one of the first and second molten bath comprises
In claim 14, line 1 has been amended as follows: wherein the second molten bath
Claims 3, 5, 15 and 16 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant remarks filed June 10, 2021 were found persuasive.  The prior art fails to suggest the combination of chemically strengthening of a glass article, then reducing a thickness of a portion of the strengthened glass article in an area off-set from the edges of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741